OO33 Lj
                       u

                                                                                              20i<;cii3659 -peaaafl
                                       0EKH
                            ,38TH JUniCIRL DISTRICT COURT

                            u mnRi JR us JBcoueline p glosso
                                QRTE FILED"- 0B/2B/20W               /.

JAMES W. MYART, JR.                                                IN THE             DISTRICT COURT


PLAINTIFF,                                                         BEXAR, COUNTY


V.


JACQUELINE GLOSSON      AND                                        STATE OF TEXAS"


EWIN NORMAN GLOSSON, DEFENDANTS .


IN THE DISTRICT COURT OF BEXAR, COUNTY STATE OF TEXAS, JAMES W. MYART, JR., Petitioner and


JACQUELINE GLOSSON      AND EWIN NORMAN GLOSSON, DEFENDANTS.


              PAUPER'S AFFIDAVIT IN REQUEST THAT FIUNG AND OTHER FEES BE WAIVED


Personally appeared before the undersigned officer, duly authorized by law to administer oaths in the
State of TEXAS, JAMES W. MYART, JR., Petitioner in the above styled case and on oath states that: %

I am the Petitioner in the above styled case and that owing to my poverty I am unable to pay any costs
in the foregoing matter. My monthly income is $7*11.00 and I pay S938.00 per month rent rent amfc
living expensed..


This Affidavit represent my exDenses*anajs_jncorporated herein as if fully set forth verbatim.;-       jr:


                                                                                                       Oi



     Srn to and subscribed before me

this cpo
                                                                          AFFIDAVIT OF
                                                                          INABILITY
                    -^wm^i
                                                                     KORINAZAMOFW
                                                             '! MY COMMISSION EXPintjS
                                                                          May5.2O1B

My commission expires

                                                                                               K
                                                                                                        HO
                                                                                                        OD




                              DOCUMENT         SCANNED        AS    FILED
    SOCIAL SECURITY ADMINISTRATION




                                                        Date:   July 28,    2014
                                                        Claim Number:      XXX-XX-9315A
                                                                           XXX-XX-9315DI




                  JAMES W MYART J
                  323 PRESTON AVE
                  SAN ANTONIO TX 78210-2315




    You asked us for information from your record. The information that you
    requested is shown below. If you want anyone else to have this information,               you
    may send them this        letter.


    Information About Supplemental Security Income Payments

.     Beginning August 2014,        the current
.     Supplemental Security Income payment is                         $ 721.00

      This payment amount may change from month to month if income or
      living situation changes.

      Supplemental Security Income Payments are paid the month they are due.               (For
      example,     Supplemental Security Income Payments for March are paid in March.)

    IF YOU HAVE ANY QUESTIONS

    We invite you to visit our web site at www.socialsecurity.gov on the Internet
    to find general information about Social Security. If you have any specific
    questions, you may call us toll-free at 1-800-772-1213, or call your local
    office at 866-964-7432. We can answer most questions over the phone. If you are
    deaf or hard of hearing, you may call our TTY_ number, .1-800-325-0778. You can
    also write or visit any Social Security office. The office that serves your
    area   is   located at:


                                              SOCIAL SECURITY
                                              3438 E SOUTHCROSS
                                              SAN ANTONIO, TX 78223




                                   DOCUMENT   SCANNED AS   FILED
If you do call or visit an office, please have this letter with you. It will
help us answer your questions. Also, if you plan to visit an office, you may
call ahead to make an appointment. This will help us serve you more quickly
when you arrive at   the office.




                                           OFFICE MANAGER
                                                           C41ST/V-
Supplemental Security Income
Notice
From:   Social Security Administration



                                                Date:         JUL ZJflM
                                                Claim Number:       xxx-xx-9315

James Willie Myart Jr.
323 Preston Ave.
San Antonio, TX 78210



You must meet certain medical and nonmedical requirements to be entitled to disability
benefits:""" ~—       -             r-»- ■ • - .......  ..    .. _..


We have found that you meet the medical requirements for disability benefits. An
explanation of our findings follows. Please read it carefully.

We used the following report(s) in deciding your claim:

Shannon Kelly, Consultative Examination, report received, 06/17/2014
The Center for Health Care, reports received, 05/22/2014
Leo K. Edwards Jr., reports received, 05/21/2014
Southeast Baptist Hospital, reports received, 05/13/2014

You said that you became unable to work on August 21, 2010 because of bipolar, high
blood pressure, and diabetes.

While you stopped work because of your condition, the medical evidence did not show
your condition was severe enough to meet our requirements until your hospitalization
on April 16, 2014. Because of the severity of your condition at that time and medical
experience with your type of condition, your impairment(s) met our requirements as
early as April 16, 2014.

We have not yet made a decision about whether you meet the nonmedical
requirements, but we will make that decision soon. Then we will send you a second
notice explaining our decision. AFTER YOU RECEIVE THIS SECOND NOTICE, YOU
WILL HAVE 60 DAYS TO APPEAL THE DETERMINATION WE MADE ABOUT YOUR
CLAIM FOR DISABILITY BENEFITS.

IF YOU HAVE ANY QUESTIONS ABOUT YOUR DISABILITY CLAIM OR WISH TO
APPEAL OUR FINDINGS, PLEASE DO NOT GET IN TOUCH WITH THE SOCIAL
SECURITY OFFICE UNTIL YOU HAVE THE SECOND NOTICE. The people at the
Social Security office will be better able to answer your questions when they have the




                               DOCUMENT   SCANNED   AS    FILED
.information from both notices. You can look us up online at www.ssa.gov. call our
national 1-800 number at 1-800-772-1213.

If You Want Help With Your Appeal


You can have a friend, lawyer, or someone else help you. There are groups that can
find you a lawyer or give you free legal services if you qualify. There are also lawyers
who do not charge unless you win your appeal. Your local Social Security office has a
list of groups that can help you with your appeal.

If you get someone to help you, you should let us know. If you hire someone, we must
approve the fee before he or she can collect it. And if you hire a lawyer, we will
withhold up to 25 percent of any past due benefits to pay toward the fee.

After you have received your second notice, you can call or write any Social Security
office to appeal our determination or to get answers to your questions. Most questions
can be handled by telephone or mail. If you go to the Social Security office in person,
please take both notices with you.




                                         Social Security Administration



SSA-L1157-SI




                         DOCUMENT      SCANNED      AS   FILED
                                  Civil Action File No.


                                         ORDER OF THE COURT




JAMES W. MYART, JR.                                             IN THE        DISTRICT COURT


PLAINTIFF,                                                      BEXAR, COUNTY


V.


JACQUELINE GLOSSON AND                                          STATE OF TEXAS

EWIN NORMAN GLOSSON, DEFENDANTS .




This Court, having considered the Petitioner's request to proceed in forma pauperis, hereby grants the
request.




This            . day of.




Judge, DISTRICT COURT


BEXAR COUNTY, TEXAS




                            DOCUMENT         SCANNED AS          FILED